
	

113 HR 2654 IH: Veterans and Servicemembers Employment Rights and Housing Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2654
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Kilmer (for
			 himself, Mr. Renacci,
			 Ms. Duckworth,
			 Mr. Cartwright, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit discrimination on the basis of military
		  service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans and Servicemembers Employment
			 Rights and Housing Act of 2013.
		2.Discrimination on
			 the basis of military service
			(a)DefinitionsIn this section:
				(1)Civil rights
			 definitionsThe terms complaining party,
			 demonstrates, employee, employer,
			 employment agency, labor organization,
			 person, respondent, and State have the
			 meanings given the terms in section 701 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e).
				(2)Member of the
			 uniformed servicesThe term member of the uniformed
			 services means an individual who—
					(A)is a member
			 of—
						(i)the
			 uniformed services (as defined in section 101 of title 10, United States Code);
			 or
						(ii)the
			 National Guard in State status under title 32, United States Code; or
						(B)was discharged or
			 released from service in the uniformed services (as so defined) or the National
			 Guard in such status under conditions other than dishonorable.
					(3)Military
			 serviceThe term military service means status as a
			 member of the uniformed services.
				(b)Employer
			 practicesIt shall be an unlawful employment practice for an
			 employer—
				(1)to fail or refuse
			 to hire or to discharge any individual, or otherwise to discriminate against
			 any individual with respect to the individual's compensation, terms,
			 conditions, or privileges of employment, because of such individual's military
			 service; or
				(2)to limit,
			 segregate, or classify the employer's employees or applicants for employment in
			 any way which would deprive or tend to deprive any individual of employment
			 opportunities or otherwise adversely affect the individual's status as an
			 employee, because of such individual's military service.
				(c)Employment
			 agency practicesIt shall be an unlawful employment practice for
			 an employment agency to fail or refuse to refer for employment, or otherwise
			 discriminate against, any individual because of the individual's military
			 service, or to classify or refer for employment any individual on the basis of
			 the individual's military service.
			(d)Labor
			 organization practicesIt shall be an unlawful employment
			 practice for a labor organization—
				(1)to exclude or to
			 expel from its membership, or otherwise to discriminate against, any individual
			 because of the individual's military service;
				(2)to limit,
			 segregate, or classify its membership or applicants for membership, or to
			 classify or fail or refuse to refer for employment any individual, in any way
			 which would deprive or tend to deprive any individual of employment
			 opportunities, or would limit such employment opportunities or otherwise
			 adversely affect the individual's status as an employee or as an applicant for
			 employment, because of such individual's military service; or
				(3)to cause or
			 attempt to cause an employer to discriminate against an individual in violation
			 of this section.
				(e)Training
			 programsIt shall be an unlawful employment practice for any
			 employer, labor organization, or joint labor-management committee controlling
			 apprenticeship or other training or retraining, including on-the-job training
			 programs, to discriminate against any individual because of the individual's
			 military service in admission to, or employment in, any program established to
			 provide apprenticeship or other training.
			(f)Businesses or
			 enterprises with personnel qualified on basis of military
			 serviceNotwithstanding any other provision of this section, it
			 shall not be an unlawful employment practice for an employer to hire and employ
			 employees, for an employment agency to classify, or refer for employment any
			 individual, for a labor organization to classify its membership or to classify
			 or refer for employment any individual, or for an employer, labor organization,
			 or joint labor-management committee controlling apprenticeship or other
			 training or retraining programs to admit or employ any individual in any such
			 program, on the basis of the individual's military service in those certain
			 instances where military service is a bona fide occupational qualification
			 reasonably necessary to the normal operation of that particular business or
			 enterprise.
			(g)National
			 securityNotwithstanding any other provision of this section, it
			 shall not be an unlawful employment practice for an employer to fail or refuse
			 to hire and employ any individual for any position, for an employer to
			 discharge any individual from any position, or for an employment agency to fail
			 or refuse to refer any individual for employment in any position, or for a
			 labor organization to fail or refuse to refer any individual for employment in
			 any position, if—
				(1)the occupancy of
			 such position, or access to the premises in or upon which any part of the
			 duties of such position is performed or is to be performed, is subject to any
			 requirement imposed in the interest of the national security of the United
			 States under any security program in effect pursuant to or administered under
			 any statute of the United States or any Executive order of the President;
			 and
				(2)such individual
			 has not fulfilled or has ceased to fulfill that requirement.
				(h)Seniority or
			 merit system; quantity or quality of production; ability
			 testsNotwithstanding any other provision of this section, it
			 shall not be an unlawful employment practice for an employer to apply different
			 standards of compensation, or different terms, conditions, or privileges of
			 employment pursuant to a bona fide seniority or merit system, or a system which
			 measures earnings by quantity or quality of production or to employees who work
			 in different locations, provided that such differences are not the result of an
			 intention to discriminate because of military service, nor shall it be an
			 unlawful employment practice for an employer to give and to act upon the
			 results of any professionally developed ability test provided that such test,
			 its administration, or action upon the results is not designed, intended, or
			 used to discriminate because of military service.
			(i)Preferential
			 treatment not To be granted on account of existing number or percentage
			 imbalanceNothing contained in this section shall be interpreted
			 to require any employer, employment agency, labor organization, or joint
			 labor-management committee subject to this section to grant preferential
			 treatment to any individual or to any group because of the military service of
			 such individual or group on account of an imbalance which may exist with
			 respect to the total number or percentage of persons with military service
			 employed by any employer, referred or classified for employment by any
			 employment agency or labor organization, admitted to membership or classified
			 by any labor organization, or admitted to, or employed in, any apprenticeship
			 or other training program, in comparison with the total number or percentage of
			 persons with military service in any community, State, section, or other area,
			 or in the available work force in any community, State, section, or other
			 area.
			(j)Burden of proof
			 in disparate impact cases
				(1)Disparate
			 impact
					(A)
			 EstablishmentAn unlawful employment practice based on disparate
			 impact is established under this section only if—
						(i)a
			 complaining party demonstrates that a respondent uses a particular employment
			 practice that causes a disparate impact on the basis of military service and
			 the respondent fails to demonstrate that the challenged practice is job related
			 for the position in question and consistent with business necessity; or
						(ii)the
			 complaining party makes the demonstration described in subparagraph (C) with
			 respect to an alternative employment practice and the respondent refuses to
			 adopt such alternative employment practice.
						(B)Demonstration of
			 causation
						(i)Particular
			 employment practicesWith respect to demonstrating that a
			 particular employment practice causes a disparate impact as described in
			 subparagraph (A)(i), the complaining party shall demonstrate that each
			 particular challenged employment practice causes a disparate impact, except
			 that if the complaining party can demonstrate to the court that the elements of
			 a respondent's decisionmaking process are not capable of separation for
			 analysis, the decisionmaking process may be analyzed as one employment
			 practice.
						(ii)Demonstration
			 of noncausationIf the respondent demonstrates that a specific
			 employment practice does not cause the disparate impact, the respondent shall
			 not be required to demonstrate that such practice is required by business
			 necessity.
						(C)Alternative
			 employment practiceThe demonstration referred to by subparagraph
			 (A)(ii) shall be in accordance with the law as it existed on June 4, 1989, with
			 respect to the concept of alternative employment
			 practice.
					(2)Business
			 necessity no defense to intentional discriminationA
			 demonstration that an employment practice is required by business necessity may
			 not be used as a defense against a claim of intentional discrimination under
			 this section.
				(3)Rules concerning
			 controlled substancesNotwithstanding any other provision of this
			 section, a rule barring the employment of an individual who currently and
			 knowingly uses or possesses a controlled substance, as defined in section
			 102(6) of the Controlled Substances Act (21 U.S.C. 802(6)) and included in
			 schedule I or II of the schedules specified in that section, other than the use
			 or possession of a drug taken under the supervision of a licensed health care
			 professional, or any other use or possession authorized by the Controlled
			 Substances Act (21 U.S.C. 801 et seq.) or any other provision of Federal law,
			 shall be considered an unlawful employment practice under this section only if
			 such rule is adopted or applied with an intent to discriminate because of
			 military service.
				(k)Prohibition of
			 discriminatory use of test scoresIt shall be an unlawful
			 employment practice for a respondent, in connection with the selection or
			 referral of applicants or candidates for employment or promotion, to adjust the
			 scores of, use different cutoff scores for, or otherwise alter the results of,
			 employment related tests on the basis of military service.
			(l)Impermissible
			 consideration of military service in employment practicesExcept
			 as otherwise provided in this section, an unlawful employment practice is
			 established when the complaining party demonstrates that military service was a
			 motivating factor for any employment practice, even though other factors also
			 motivated the practice.
			(m)Resolution of
			 challenges to employment practices implementing litigated or consent judgments
			 or orders
				(1)Practices not
			 challengeable
					(A)Practices to
			 implement a litigated or consent judgment or
			 orderNotwithstanding any other provision of law, and except as
			 provided in paragraph (2), an employment practice that implements and is within
			 the scope of a litigated or consent judgment or order that resolves a claim of
			 employment discrimination under the Constitution or Federal civil rights laws
			 may not be challenged under the circumstances described in subparagraph
			 (B).
					(B)CircumstancesA
			 practice described in subparagraph (A) may not be challenged in a claim under
			 the Constitution or Federal civil rights laws—
						(i)by a
			 person who, prior to the entry of the judgment or order described in
			 subparagraph (A), had—
							(I)actual notice of
			 the proposed judgment or order sufficient to apprise such person that such
			 judgment or order might adversely affect the interests and legal rights of such
			 person and that an opportunity was available to present objections to such
			 judgment or order by a future date certain; and
							(II)a reasonable
			 opportunity to present objections to such judgment or order; or
							(ii)by
			 a person whose interests were adequately represented by another person who had
			 previously challenged the judgment or order on the same legal grounds and with
			 a similar factual situation, unless there has been an intervening change in law
			 or fact.
						(2)Rule of
			 constructionNothing in this subsection shall be construed
			 to—
					(A)alter the
			 standards for intervention under rule 24 of the Federal Rules of Civil
			 Procedure or apply to the rights of parties who have successfully intervened
			 pursuant to such rule in the proceeding in which the parties intervened;
					(B)apply to the
			 rights of parties to the action in which a litigated or consent judgment or
			 order was entered, or of members of a class represented or sought to be
			 represented in such action, or of members of a group on whose behalf relief was
			 sought in such action by the Federal Government;
					(C)prevent challenges
			 to a litigated or consent judgment or order on the ground that such judgment or
			 order was obtained through collusion or fraud, or is transparently invalid or
			 was entered by a court lacking subject matter jurisdiction; or
					(D)authorize or
			 permit the denial to any person of the due process of law required by the
			 Constitution.
					(3)Court for
			 actions that are challengeableAny action not precluded under
			 this subsection that challenges an employment consent judgment or order
			 described in paragraph (1) shall be brought in the court, and if possible
			 before the judge, that entered such judgment or order. Nothing in this
			 subsection shall preclude a transfer of such action pursuant to section 1404 of
			 title 28, United States Code.
				(n)Discrimination
			 for making charges, testifying, assisting, or participating in enforcement
			 proceedingsIt shall be an unlawful employment practice for an
			 employer to discriminate against any of the employer's employees or applicants
			 for employment, for an employment agency, or joint labor-management committee
			 controlling apprenticeship or other training or retraining, including
			 on-the-job training programs, to discriminate against any individual, or for a
			 labor organization to discriminate against any member thereof or applicant for
			 membership, because the employee, applicant, individuals, or member involved
			 has opposed any practice made an unlawful employment practice by this section,
			 or has made a charge, testified, assisted, or participated in any manner in an
			 investigation, proceeding, or hearing under this section.
			(o)Printing or
			 publication of notices or advertisementsIt shall be an unlawful
			 employment practice for an employer, labor organization, employment agency, or
			 joint labor-management committee controlling apprenticeship or other training
			 or retraining, including on-the-job training programs, to print or publish or
			 cause to be printed or published any notice or advertisement relating to
			 employment by such an employer or membership in or any classification or
			 referral for employment by such a labor organization, or relating to any
			 classification or referral for employment by such an employment agency, or
			 relating to admission to, or employment in, any program established to provide
			 apprenticeship or other training by such a joint labor-management committee,
			 indicating any preference, limitation, specification, or discrimination, based
			 on military service, except that such a notice or advertisement may indicate a
			 preference, limitation, specification, or discrimination based on military
			 service when military service is a bona fide occupational qualification for
			 employment.
			(p)Exemptions
				(1)Inapplicability
			 of title to certain aliensThis section shall not apply to an
			 employer with respect to the employment of aliens outside any State.
				(2)Compliance with
			 statute as violation of foreign lawIt shall not be unlawful
			 under this section for an employer (or a corporation controlled by an
			 employer), labor organization, employment agency, or joint labor-management
			 committee controlling apprenticeship or other training or retraining (including
			 on-the-job training programs) to take any action otherwise prohibited by such
			 section, with respect to an employee in a workplace in a foreign country if
			 compliance with such section would cause such employer (or such corporation),
			 such organization, such agency, or such committee to violate the law of the
			 foreign country in which such workplace is located.
				(3)Control of
			 corporation incorporated in foreign country
					(A)In
			 generalIf an employer controls a corporation whose place of
			 incorporation is a foreign country, any practice prohibited by this section
			 engaged in by such corporation shall be presumed to be engaged in by such
			 employer.
					(B)Foreign person
			 not controlled by employerThis section shall not apply with
			 respect to the foreign operations of an employer that is a foreign person not
			 controlled by an American employer.
					(C)ControlFor
			 purposes of this subsection, the determination of whether an employer controls
			 a corporation shall be based on—
						(i)the
			 interrelation of operations;
						(ii)the
			 common management;
						(iii)the centralized
			 control of labor relations; and
						(iv)the
			 common ownership or financial control,
						of the
			 employer and the corporation.(4)Claims of no
			 military serviceNothing in this section shall provide the basis
			 for a claim by an individual without military service that the individual was
			 subject to discrimination because of the individual's lack of military
			 service.
				(q)Posting
			 noticesEvery employer,
			 employment agency, labor organization, or joint labor-management committee
			 covered under this section shall post notices to applicants, employees, and
			 members describing the applicable provisions of this section, in the manner
			 prescribed by section 711 of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e–10).
			(r)RegulationsNot later than 90 days after the date of
			 enactment of this Act, the Commission shall issue regulations to carry out this
			 section in accordance with subchapter II of chapter 5 of title 5, United States
			 Code.
			(s)EnforcementThe powers, remedies, and procedures set
			 forth in sections 705, 706, 707, 708, 709, 710, and 712 of the Civil Rights Act
			 of 1964 (42 U.S.C. 2000e–4, 2000e–5, 2000e–6, 2000e–7, 2000e–8, 2000e–9, and
			 2000e–11) shall be the powers, remedies, and procedures this section provides
			 to the Equal Employment Opportunity Commission, to the Attorney General, or to
			 any person alleging discrimination on the basis of military service in
			 violation of any provision of this section, or regulations promulgated under
			 subsection (s), concerning employment.
			3.Ending housing
			 discrimination against members of the uniformed services
			(a)DefinitionsSection
			 802 of the Fair Housing Act (42 U.S.C. 3602) is amended by adding at the end
			 the following:
				
					(p)Member of
				the uniformed services means an individual who—
						(1)is a member
				of—
							(A)the uniformed
				services (as defined in section 101 of title 10, United States Code); or
							(B)the National Guard
				in State status under title 32, United States Code; or
							(2)was discharged or
				released from service in the uniformed services (as so defined) or the National
				Guard in such status under conditions other than
				dishonorable.
						.
			(b)Discrimination
			 in the sale or rental of housing and other prohibited practicesSection 804 of the Fair Housing Act (42
			 U.S.C. 3604) is amended—
				(1)in subsection (a), by inserting or
			 because the person is a member of the uniformed services after
			 national origin;
				(2)in subsection (b),
			 by inserting or because the person is a member of the uniformed
			 services after national origin;
				(3)in subsection (c),
			 by inserting or because a person is a member of the uniformed
			 services, after national origin,; and
				(4)in subsection (d),
			 by inserting , or because the person is a member of the uniformed
			 services, after national origin.
				(c)Discrimination
			 in residential real estate-Related transactionsSection 805 of
			 the Fair Housing Act (42 U.S.C. 3605) is amended—
				(1)in subsection (a),
			 by inserting or because the person is a member of the uniformed
			 services after national origin; and
				(2)in subsection (c),
			 by striking , or familial status and inserting familial
			 status, or whether a person is a member of the uniformed
			 services.
				(d)Discrimination
			 in the provision of brokerage servicesSection 806 of the Fair
			 Housing Act (42 U.S.C. 3606) is amended by inserting or because a person
			 is a member of the uniformed services after national
			 origin.
			(e)Religious
			 organization or private club exemptionSection 807(a) of the Fair
			 Housing Act (42 U.S.C. 3607(a)) is amended, in the first sentence by inserting
			 or to persons who are not members of the uniformed services
			 after national origin.
			(f)AdministrationSection
			 808(e)(6) of the Fair Housing Act (42 U.S.C. 3608(e)(6)) is amended, in the
			 first sentence, by inserting (including whether such persons and
			 households are or include a member of the uniformed services) after
			 persons and households.
			(g)Prevention of
			 discriminationSection 901 of the Civil Rights Act of 1968 (42
			 U.S.C. 3631) is amended—
				(1)in subsection (a),
			 by inserting , or because the person is a member of the uniformed
			 services (as such term is defined in section 802 of this Act), after
			 national origin;
				(2)in subsection
			 (b)(1), by inserting or because a person is a member of the uniformed
			 services (as such term is defined in section 802 of this Act), after
			 national origin,; and
				(3)in subsection (c),
			 by inserting or because a person is a member of the uniformed services
			 (as such term is defined in section 802 of this Act), after
			 national origin,.
				(h)Rule of
			 constructionThe Fair Housing Act (42 U.S.C. 3601 et seq.) is
			 amended by adding at the end the following:
				
					821.Rule of
				construction relating to the treatment of members of the uniformed
				services
						(a)Rule of
				constructionNothing in this
				Act may be construed to prohibit any person from—
							(1)making available to an individual a benefit
				with respect to a dwelling, a residential real estate-related transaction (as
				defined in section 805 of this Act), or a service described in section 806 of
				this Act because the individual is a member of the uniformed services;
				or
							(2)selling or renting
				a dwelling only to members of the uniformed services.
							(b)DefinitionFor purposes of this section, the term
				benefit includes a term, condition, privilege, promotion,
				discount, or other favorable treatment (including an advertisement for such
				treatment) having the purpose or effect of providing an advantage to a member
				of the uniformed
				services.
						.
			4.Effective
			 dateThis Act shall become
			 effective 120 days after the date of enactment of this Act.
		
